DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2021 and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-14, 16, and 19 of U.S. Patent No. 10,904,367 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Regarding claim 1, by omitting the feature of “the centralized controller is configured to establish one or more virtual fabrics, wherein each of the virtual fabrics includes two or more of the access nodes, and wherein, to establish a first virtual fabric including the first access node and the second access node, the centralized controller is configured to notify each of the first access node and the second access node of other access nodes included in the first virtual fabric,” the feature of “FCP grant message indicating an amount of bandwidth reserved for the packet flow,” and the feature of “spraying the FCP packets of the packet flow across the plurality of parallel data paths through the packet switched network to the second access node in accordance with the reserved bandwidth,” claim 1 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 1 of the instant application.

	Regarding claim 2, by omitting the feature of “the centralized controller is configured to establish one or more virtual fabrics, wherein each of the virtual fabrics includes two or more of the access nodes, and wherein, to establish a first virtual fabric including the first access node and the second access node, the centralized controller is configured to notify each of the first access node and the second access node of other access nodes included in the first virtual fabric” and the feature of “spraying the FCP packets of the packet flow across the plurality of parallel data paths through the packet switched network to the second access node in accordance with the reserved bandwidth,” claim 1 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 2 of the instant application.

	Regarding claim 3, by omitting the feature of “the centralized controller is configured to establish one or more virtual fabrics, wherein each of the virtual fabrics includes two or more of the access nodes, and wherein, to establish a first virtual fabric including the first access node and the second access node, the centralized controller is configured to notify each of the first access node and the second access node of other access nodes included in the first virtual fabric” and the feature of “FCP grant message indicating an amount of bandwidth reserved for the packet flow,” claim 1 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 3 of the instant application.

	Regarding claim 4, by omitting the same features as claim 1, claim 4 of U.S. Patent No. 10,904,367 B2 is directed to the same invention as claim 4 of the instant application.

	Regarding claim 5, by omitting the same features as claim 1, claim 9 of U.S. Patent No. 10,904,367 B2 is directed to the same invention as claim 5 of the instant application.

	Regarding claim 6, by omitting the same features as claim 1, claim 10 of U.S. Patent No. 10,904,367 B2 is directed to the same invention as claim 6 of the instant application.

	Regarding claim 7, by omitting the same features as claim 1, claim 11 of U.S. Patent No. 10,904,367 B2 is directed to the same invention as claim 7 of the instant application.

	Regarding claim 8, by omitting the same features as claim 1, claim 12 of U.S. Patent No. 10,904,367 B2 is directed to the same invention as claim 8 of the instant application.

	Regarding claim 9, by omitting the same features as claim 1, the combination of claims 13 and 14 of U.S. Patent No. 10,904,367 B2 is directed to the same invention as claim 9 of the instant application.

	Regarding claim 10, by omitting the feature of “FCP grant message indicating an amount of bandwidth reserved for the packet flow” and the feature of “spraying the FCP packets of the packet flow across the plurality of parallel data paths through the packet switched network to the second access node in accordance with the reserved bandwidth,” claim 1 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 10 of the instant application.

	Regarding claim 11, by omitting the same features as claim 10, claim 2 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 11 of the instant application.

	Regarding claim 12, by omitting the same features as claim 10, claim 3 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 12 of the instant application.

	Regarding claim 13, by omitting the same features as claim 10, claim 5 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 13 of the instant application.

	Regarding claim 14, by omitting the same features as claim 10, claim 6 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 14 of the instant application.

	Regarding claim 15, by omitting the same features as claim 10, claim 7 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 15 of the instant application.

	Regarding claim 16, by omitting the feature of “the centralized controller is configured to establish one or more virtual fabrics, wherein each of the virtual fabrics includes two or more of the access nodes, and wherein, to establish a first virtual fabric including the first access node and the second access node, the centralized controller is configured to notify each of the first access node and the second access node of other access nodes included in the first virtual fabric,” the feature of “FCP grant message indicating an amount of bandwidth reserved for the packet flow,” and the feature of “spraying the FCP packets of the packet flow across the plurality of parallel data paths through the packet switched network to the second access node in accordance with the reserved bandwidth,” claim 16 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 16 of the instant application.

	Regarding claim 17, by omitting the feature of “the centralized controller is configured to establish one or more virtual fabrics, wherein each of the virtual fabrics includes two or more of the access nodes, and wherein, to establish a first virtual fabric including the first access node and the second access node, the centralized controller is configured to notify each of the first access node and the second access node of other access nodes included in the first virtual fabric” and the feature of “spraying the FCP packets of the packet flow across the plurality of parallel data paths through the packet switched network to the second access node in accordance with the reserved bandwidth,” claim 16 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 17 of the instant application.

	Regarding claim 18, by omitting the feature of “the centralized controller is configured to establish one or more virtual fabrics, wherein each of the virtual fabrics includes two or more of the access nodes, and wherein, to establish a first virtual fabric including the first access node and the second access node, the centralized controller is configured to notify each of the first access node and the second access node of other access nodes included in the first virtual fabric” and the feature of “FCP grant message indicating an amount of bandwidth reserved for the packet flow,” claim 16 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 18 of the instant application.

	Regarding claim 19, by omitting the same features as claim 16, claim 19 of U.S. Patent No. 10,904,367 B2 is directed to the same invention as claim 19 of the instant application.

	Regarding claim 20, by omitting the feature of “FCP grant message indicating an amount of bandwidth reserved for the packet flow” and the feature of “spraying the FCP packets of the packet flow across the plurality of parallel data paths through the packet switched network to the second access node in accordance with the reserved bandwidth,” claim 16 of U.S. Patent No. 10,904,367 B2 is substantially directed to the same invention as claim 20 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ku et al. (US 6,553,030 B2) discloses a crossbar array for directing packets from an input port to an output port, and reserving bandwidth for transmissions.
	Goel et al. (US 2018/0287818 A1) discloses providing a switch fabric, spraying packets of a packet flow, and fabric control protocol.
	Goodfellow et al. (US 2005/0073963 A1) discloses a protocol for switching fabrics.
	Song et al. (US 2017/0032011 A1) discloses a network fabric implementing fabric control protocols.
	Koganti (US 2017/0163569 A1) discloses determining routes in a switch fabric implementing Multiprotocol Border Gateway Protocol Ethernet Virtual Private Network (MPBGP-EVPN) protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461